Exhibit 10.3

 

WORTHINGTON INDUSTRIES, INC.

AMENDED AND RESTATED 1997 LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

25,000 SHARES

GEOFFREY G. GILMORE

AMENDMENT NO. 1

This is Amendment No. 1 to the Restricted Stock Award Agreement (this
"Agreement'') effective as of June 24, 2014 (the "Grant Date") by and between
Worthington Industries, Inc. (the "Company") and Geoffrey G. Gilmore (the
"Participant"). This Amendment is effective as of September 26, 2018.

1.

Section 2 of the Agreement is amended in its entirety to read as follows:

Section 2.

Vesting.

(a)    General. Subject to Section 3, the Restricted Stock will vest if both the
Time Based Vesting Condition and the Performance Condition are met within the
Award Period (as defined below).

(b)    Time Based Vesting Condition. The Restricted Stock will meet the Time
Based Vesting Condition on the sixth annual anniversary of the Grant Date (June
24, 2020); provided that the Participant has continuously remained an employee
of the Company or a subsidiary of the Company through such date.

(c)    Performance Based Vesting Condition. The Performance Condition will be
met if during any 30-consecutive-calander-day period falling within the Award
Period (as defined below), the reported closing price of the Company's Shares
equals or exceeds $60.00 per Share. Meeting of the Performance Condition is
subject to certification by the Committee that the foregoing performance
criteria have been established and the Performance Condition applicable to the
Restricted  Stock have been met on the date as of which such certification is
made.

The Restricted Stock will be forfeited if the conditions for vesting set forth
in Section 2 or  Section 3 are not met by the end of the Award Period.

The "Award Period" is the period beginning on the Grant Date and ending on the
sixth anniversary of the Grant Date.

2.

The remaining provisions of the Agreement remain in full force and effect.

IN WITNESS WHEREOF, the parties have caused this Amendment No. 1 to the
Agreement to be executed effective as September 26, 2018.

 

PARTICIPANT

 

WORTHINGTON INDUSTRIES, INC.

 

 

 

 

 

/s/ Geoffrey Gilmore

 

By:

 

/s/ Dale T. Brinkman

Signature

 

 

 

 

 

 

 

 

 

/s/ Geoffrey Gilmore

 

Its:

 

Vice President

Printed Name

 

 

 

 

 

 

 

 

 

Dated:  9/26/2018

 

Dated:  9/26/2018

 